Appeal by defendant from a judgment of the Supreme Court, Kings County, rendered May 26, 1977, convicting him of criminal possession of a weapon in the third degree, upon a jury verdict, and imposing sentence. Judgment affirmed and case remitted to the Supreme Court, Kings County, for further proceedings pursuant to CPL 460.50 (subd 5). On this appeal the only question raised by the defendant concerns the validity of the statutory presumption set forth in subdivision 3 of section 265.15 of the Penal Law. Its constitutionality has recently been reaffirmed by the Court of Appeals (People v Dowling, 44 NY2d 999, 1000; People v Lemmons, 40 NY2d 505). While we recognize that the decision in Allen v County Ct., Ulster County (568 F2d 998) is to the contrary, this court is bound by decisions of the New York Court of Appeals (cf. People v Payton, 45 NY2d 300, 313). Suozzi, J. P., Gulotta, Shapiro and Margett, JJ., concur.